Citation Nr: 0126796	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits calculated in the amount 
of $4,944.34.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active duty for training from June 1963 to 
December 1963 and active service from November 1964 to 
February 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 decision of the Committee on Waivers 
and Compromises of the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

FINDING OF FACT

The veteran's failure to disclose to VA that his wife had 
earned income in 1995 constituted a misrepresentation of his 
financial status and household income.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved disability 
pension benefits calculated in the amount of $4,944.34 is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to waiver of recovery of an overpayment of 
improved pension benefits. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

A rating decision in January 1990 granted the veteran 
nonservice-connected pension benefits, effective August 30, 
1989.  In May 1998, the RO notified the veteran that it was 
proposed to reduce or terminate his VA benefits effective 
February 1, 1995, based on information from an Income 
Verification Match (IVM) and from the employers of the 
veteran's spouse that she had earned income in 1995 which the 
veteran had not reported to VA.  The amount of the resulting 
overpayment to the veteran was $4,944.34.  In August 1998, 
the veteran requested waiver of recovery of the overpayment.  
In a determination dated in September 1998, the Committee on 
Waivers and Compromises of the RO denied the veteran's 
request for a waiver on the basis that he had engaged in 
misrepresentation of his financial status by failing to 
report that his wife was working and earning income in 1995.

There shall be no recovery of payments or overpayments of any 
benefits under laws administered by VA whenever VA determines 
that recovery would be against equity and good conscience, if 
an application for relief is timely filed.  38 U.S.C.A. 
§ 5302(a) (West 1991).  However, the recovery of any payment 
or the collection of any indebtedness may not be waived if, 
in VA's opinion, there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining a waiver of such recovery or the 
collection of such indebtedness.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.963(a) (2001).

The Board notes that, as the RO stated in a letter to the 
veteran in May 1998, his wife earned income in 1995 from 3 
employers: $548 from Oklahoma Nursing Home Limited 
Partnership; $2090 from the National Community Development 
Corporation of Oklahoma; and $4454 from BIOS Corporation.  
The veteran has not disputed the fact that his wife earned 
these amounts in 1995, and he has not disputed the amount of 
the resulting overpayment to him of pension benefits.

The overpayment of  $4,944.34 in pension benefits for which 
the veteran is seeking a waiver in his current appeal is not 
the first overpayment of VA benefits to him created by 
nondisclosure of income earned by his wife.  In July 1993, 
the RO notified him that it was proposed to terminate his 
benefits effective October 1, 1990, based on his wife's 
receipt of $2323 in earned income in 1990 from the Oklahoma 
Nursing Home Limited Partnership.  In October 1993, the VA 
Debt Management Center in St. Paul, Minnesota, made a 
determination that an overpayment of $1831 had been created.  
In October 1993, the veteran requested a waiver of recovery 
of the indebtedness of $1831.  In November 1993, the 
Committee on Waivers and Compromises of the RO denied the 
veteran's request for a waiver on the basis that he had 
engaged in a misrepresentation of his financial status.  In 
that regard, the Board notes that, in September 1990, the 
veteran filed an Improved Pension Eligibility Verification 
Report (EVR) in which he stated that his spouse had no income 
from wages during the period September 1, 1989, to August 31, 
1990, a statement which was not correct.  The veteran did not 
file an appeal to the Board of the November 1993 denial of a 
waiver of recovery of the overpayment in the amount of $1831.  
It appears further that the RO discovered in 1997 another 
overpayment created by income earned by the veteran's spouse 
in 1994, but not reported to VA by the veteran.  Neither of 
these overpayments is at issue in the present appeal, and 
they have apparently been recovered.   

In considering the veteran's current request for a waiver of 
recovery of an overpayment of $4,944.34 in pension benefits, 
the Board finds that he knew or should have known by November 
1993, when his request for a waiver of recovery of the 
overpayment attributable to his nondisclosure of his wife's 
earned income in 1990 was denied, that failing to disclose 
income earned by his wife in the future would result in 
creation of another overpayment.  Nevertheless, in 1995, 
knowing that his wife was working and earning income, the 
veteran failed to report that change in his household income 
to VA, resulting in another overpayment.  The conclusion is, 
the Board finds, that he thereby engaged in a 
misrepresentation by not accurately and timely reporting 
income earned by his spouse.  Under the law, the veteran 
having engaged in a misrepresentation which resulted in an 
overpayment to him of VA benefits, consideration of a waiver 
of recovery of the overpayment is precluded.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.

At a personal hearing, held by videoconference in September 
2001, the veteran testified to the effect that he thought the 
overpayment for which he was now seeking a waiver was the 
same overpayment for which his pension payments had been 
reduced several years earlier to recoup the overpayment.  The 
veteran's testimony in that respect is not in accordance with 
the facts in this case, as set forth above, as it is clear 
that the current overpayment is as a result of income earned 
by his spouse subsequent to the creation of the previous 
overpayment that was discovered in 1993.  Further, VA letters 
to the veteran regarding the earlier overpayments as well as 
the current overpayment clearly set forth the amount and type 
of income received that resulted in each respective 
overpayment of VA benefits as well as the dates such income 
was earned.  His testimony, thus, provides no basis in law to 
grant him a waiver of recovery of the overpayment which is 
the subject of the current appeal.

As the preponderance of the evidence is against the veteran's 
request for a waiver of recovery of an overpayment of pension 
benefits, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 




ORDER

The claim for waiver of recovery of an overpayment of 
improved disability pension benefits calculated in the amount 
of $4,944.34 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

